Citation Nr: 0102618	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-01 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (2000) based upon 
hospitalization from July 1, 1996 to July 26, 1996.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1962 to October 1982.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office in Baltimore, Maryland and by the VA 
Regional Office in Buffalo, New York (RO).

The Board notes that claims of entitlement to service 
connection for tinnitus and to service connection for alcohol 
dependence have been raised by the evidence of record.  These 
claims have not been developed for appellate review and are 
therefore referred to the RO for appropriate action.


FINDING OF FACT

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss was denied by an unappealed rating 
decision dated in April 1983.

2.  Additional evidence received subsequent to the rating 
decision in 1983 includes testimony of the veteran at a 
personal hearing and VA medical records.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is new, and bears 
directly and substantially on whether the veteran's hearing 
loss was incurred in or aggravated by service.


CONCLUSION OF LAW

Evidence received since the April 1983 rating decision is new 
and material and therefore, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Direct service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
Direct service connection may be granted for any disease not 
diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  If in the case of a veteran with 90 days or more 
of continuous active service, a chronic disease becomes 
manifest to a compensable degree within the post-service 
period prescribed by law, that disease will be considered to 
have been incurred in service even absent evidence to that 
effect unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309 (2000).  A presumption 
of service connection is available for neurological 
disorders, such as sensorineural hearing loss, when 
manifested to a compensable degree within one year after a 
veteran has been discharged from service.  Id.

When a claimant seeks service connection for a hearing loss, 
there also must be a showing by medical evidence that 
specific audiometric standards required to establish a 
hearing loss as a disability for VA purposes have been met.  
38 C.F.R. § 3.385 (2000).  For impaired hearing to be 
considered a disability under the laws administered by VA, 
the auditory threshold for the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz must be 40 decibels or greater in any of 
those frequencies, or 26 decibels or greater in at least 
three of them, or speech recognition scores using the 
Maryland CNC Test must be less than 94 percent.  Id. 

By an unappealed rating decision dated in April 1983, service 
connection for bilateral hearing loss was denied.  
Accordingly, that decision is final.  38 U.S.C.A. §§ 5108, 
7105.  Once a decision on a claim has become final, the claim 
will not be reopened except as otherwise provided by law.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2000).  A final 
decision shall be reopened if it is determined that new and 
material evidence has been added to the record.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356, 1363 
(Fed.Cir. 1998).  

Evidence considered by the RO in 1983, included the veteran's 
service medical records and VA medical records.  A January 
1983 VA examination found mild sensorineural hearing loss.  
However, an audiometric examination was performed by VA in 
February 1983, did not find a hearing disability by VA 
regulatory standards.  

Evidence received in support of the veteran's claim to reopen 
the issue of entitlement to service connection included a VA 
audiometric examination conducted in February 1999, that 
found bilateral sensorineural hearing loss.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
45
45
LEFT
35
45
40
40
40

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear, and 88 percent in the left ear.  
Applying 38 C.F.R. § 3.385, the veteran currently has a 
hearing loss disability in both ears for VA purposes.  
Additionally, the audiologist stated that the veteran's 
hearing loss "may certainly be the result of military noise 
exposure, which apparently was also documented while [the 
veteran] was still in active duty and following discharge."  
This evidence is new and material, as it is so significant 
that it must be considered to fairly decide the merits of the 
claim, and therefore, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral hearing 
loss is reopened, and to this extent only, the claim is 
granted.


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  Accordingly, 
this claim should be considered by the RO on a de novo basis 
prior to any further action by the Board.  Curry v. Brown, 7 
Vet. App. 59, 67 (1994).  

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims of entitlement 
to service connection for bilateral hearing loss and PTSD.  
As these procedures could not have been followed by the RO at 
the time of the rating decisions on appeal, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the new law, a veteran is entitled to a complete VA 
medical examination which includes an opinion whether there 
is a nexus between the claimed disorder and service based on 
all possible evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (to be 
codified as amended at 38 U.S.C. § 5103).  Although the 
veteran was afforded VA examinations in 1999, in conjunction 
with his claim of entitlement to service connection for 
bilateral hearing loss, the Board does not find these 
examinations to be adequate for appellate purposes.  It 
appears that the veteran's medical records were not available 
for review.  As such, all available evidence was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the claimed 
bilateral hearing loss at issue on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2000).

The VA physician who examined the veteran in June 1999 
specifically commented that it would have been useful to 
review, among the records in the claims file, the report of 
the veteran's separation examination, which would have 
indicated whether the veteran departed active service with a 
hearing loss.  The Board notes that this record is not among 
the service medical records contained in the claims file.  
The Veterans Claims Assistance Act of 2000 provides that VA 
must make reasonable efforts to obtain relevant records, and 
if the records could not be secured, VA must so notify the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (to be codified as 
amended at 38 U.S.C. § 5103).  When the records in question 
are in the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain them "would be 
futile."  Id.  Here, the Board cannot conclude that further 
efforts to obtain the report of the veteran's separation 
examination would be futile.  Therefore, the RO should 
inquire of all possible custodians thereof.

The evidentiary development to be accomplished will be such 
as is pertinent to the legal requirements of the claim.  In 
this regard, the Board observes that the regulations 
governing claims of entitlement to service connection for 
PTSD changed after the veteran's was filed in March 1996.  
Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, then the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

The veteran has alleged that he developed PTSD as a result of 
various stressful events (stressors) that he experienced in 
the course of serving in Vietnam, Korea, and Greece.  These 
stressors are set forth collectively in testimony given by 
the veteran in a May 1998 personal hearing, statements 
attributed to him in VA examination report for PTSD dated in 
August 1998, and, statements submitted by the veteran on a VA 
PTSD questionnaire or in connection with a claim for Social 
Security Disability benefits.  The veteran has alleged, 
first, that while serving in Vietnam (as a member of the 5th 
Tactical Air Command [TAC] out of the Philippines, he has 
asserted), he experienced mortar, rocket, and artillery fire.  
He has stated that he was serving in ground communications 
during these events.  He has not named other specific 
circumstances associated with these alleged events or the 
dates, exact or approximate, thereof.  He has alleged, 
second, that while stationed in Vietnam, he went on "Black 
Ops" missions into Laos and Cambodia, but he has said that 
he cannot speak further of those missions because they were 
classified.  He has alleged, third, that one of his friends 
was "blown up while [he and others] were waiting for him 
outside in Saigon" but has not named the date or approximate 
date of the incident and cannot recall the victim's name. The 
veteran has alleged, fourth, that while stationed in Korea, 
with what he recollects may have been the 2074th COM 
Squadron, he shot a member of the Korean National Police when 
he failed to respond properly to the veteran's challenge upon 
entering a secured area.  He has said that he was in a 
"combat situation" when this incident took place and has 
estimated that the time was February 1971.  He has alleged, 
fifth, that while stationed in Greece with the 2140th COM 
Squadron, he found himself in a secured area after there had 
been a terrorist threat and mistakenly shot an Airman whom he 
mistook for a terrorist.  He has related that although not 
brought to court martial, he was charged under Article XV, 
relieved of duty, and disciplined.  He suggested that his 
commanding officer, whose name he gave, could corroborate 
this account.  The veteran has alleged, sixth, that during 
his tour of duty in Greece, he was under constant duress 
generally because there had been a coup and he was always 
being accosted by civilians with weapons.

In January 1999, the RO contacted the United States Army 
Service Center for Research of Unit Records (USASCRUR) 
requesting verification of the stressors concerning the 
shootings of the member of the Korean National Police and of 
the Airman in Greece and information about the reasons that 
the veteran received the Outstanding Unit Award with the 
valor device.  The RO indicated in its request that the 
veteran received this award during service with the 2140F 
Squadron.  In a February 1999 interim response to this 
request, USASCRUR suggested that more detail about the 
alleged stressors should be presented and also asked the RO 
to submit the veteran's AF Form 7 and/or 11.  In August 1999, 
without waiting for final reply from USASCRUR, the RO issued 
a supplemental statement of the case affirming the denial of 
service connection for PTSD that it had enunciated in its 
rating decision of September 1997.  The grounds of the 
decision to deny the claim appear to be, first, that the 
stressors claimed by the veteran had not been verified and, 
second, that the record documented no diagnosis of PTSD that 
was properly supported by verified stressors.  The Board 
finds that the RO's issuance of the supplemental statement of 
the case in August 1999 was premature because done before VA 
had fulfilled its duty to assist the veteran with his claim.  
VA is required to assist the veteran in a number of specific 
ways with the additional development of evidence pertinent to 
this claim.  At the same time, the Board takes this 
opportunity to remind the veteran that the duty of VA to 
assist claimants does not imply a one-way street.  A claimant 
has a corresponding duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The allegations of the veteran concerning the stressors he 
encountered during service have been somewhat vague.  These 
allegations have been summarized above.  The veteran, then, 
should be asked to clarify and to supplement with specific 
information (e.g., times, places, circumstances, frequency of 
the experiences, and the names of other participants and/or 
witnesses) his account of his stressors.  This clarification 
and supplementation should include information supporting the 
suggestion that he engaged in combat with the enemy while in 
service. 

Additionally, it must be determined whether the veteran 
actually engaged in combat with the enemy, and if he did, 
whether any stressor that he alleges is consistent with the 
circumstances of that service.  The Board notes that the VA 
General Counsel has opined that while a veteran must have 
participated directly in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality in order to be considered to have engaged in 
combat with the enemy, this determination depends ultimately 
on the particular facts of each case.  See VAOPGCPREC 12-99 
(2000).  Evidence tending to prove that a veteran had combat 
service might lie with a veteran's military occupational 
specialty (MOS) or citations.  In this instance, the service 
personnel records of the veteran show that he had primary MOS 
of wideband communications equipment technician and a 
secondary MOS of avionic navigations systems technician, and 
also held MOS's of aircraft navigation equipment repairman, 
"tele switch equipment specialist."  These records also 
reflect that the veteran received the Vietnam Cross of 
Gallantry with palm, the National Defense Service Medal, the 
Vietnam Service Medal with three bronze service stars, the 
Outstanding Unit Award with Valor and three bronze oak leaf 
clusters, and the Vietnam Campaign Medal.  These awards may, 
but do not necessarily, reflect combat experience.  See AR 
600-8-22, Chapter 2, Sec. III, 2-10, 2-13, 7-12, 9-19, 9-27 
(1995).  The Court has emphasized that a determination of 
whether a veteran engaged in combat with the enemy cannot be 
made simply by reference to the presence or absence of 
certain combat awards or to his MOS.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); West, 7 Vet. App. at 76.  
Rather, the determination must be made on the record as a 
whole, to include any lay evidence that has been submitted.  
See Gaines v. West, 11 Vet. App. 353, 359 (1998).  In this 
case, then, additional evidence must be sought to determine 
whether the veteran engaged in combat with the enemy during 
his service.  Such additional evidence should include all 
service personnel records for the veteran and his units that 
might substantiate or otherwise clarify the allegations that 
he has made concerning stressors.  Veterans Claims Assistance 
Act of 2000, Pub. L.106-475, § 3(a), 114 Stat. 2096, 2097-98 
(to be codified as amended at 38 U.S.C. § 5103).

The RO then must consider what verification is needed that 
the veteran actually encountered the in-service stressors 
that he has alleged.  The evidence necessary to establish the 
occurrence of an in-service stressor in PTSD claims may vary 
depending on whether the veteran had combat service.  This is 
so under either the former or the current regulations 
governing proof of claims of entitlement to service 
connection for PTSD.  Under both regulations, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the alleged stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service, the 
uncorroborated testimony of the veteran may establish the 
occurrence of the stressor.  See 38 C.F.R. § 3.304(f) (2000); 
38 C.F.R. § 3.304(f) (1996).  The former regulation provides 
as well that if the alleged in-service stressor is related to 
combat, service department evidence that a veteran engaged in 
combat or was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, would be accepted, in the absence of evidence to 
the contrary, as conclusive proof that the stressor occurred.  
38 C.F.R. § 3.304(f) (1996).  As observed above, the veteran 
is entitled have the more favorable provision of either 
regulation applied to each question presented by his claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  If, on the 
other hand, it is determined that a veteran had no combat 
service or that none of his stressors are related to the 
combat service he is shown to have had, then under both the 
former and the current regulations, the claimed stressor will 
be found to have occurred only when his lay testimony has 
been corroborated by independent evidence of record.  See, 
e.g., West, 7 Vet. App. at 76; Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993) (service records); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996), aff'd 124 F.3d 228 (Fed. Cir. 1997) (table) 
(corroboration may be obtained from sources other than the 
veteran's service medical records).  However, corroboration 
need not be as to every detail alleged by the veteran or even 
such as confirms his personal participation in the alleged 
incident.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(radio log showing that the veteran's company had come under 
attack was sufficient to corroborate the in-service stressor 
alleged by the veteran, despite the fact that the radio log 
did not identify his participation).  The RO should perform 
any additional appropriate development that might result in 
verification of the veteran's alleged stressors.  Veterans 
Claims Assistance Act of 2000, Pub. L.106-475, § 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C.A. § 5103A).

In the event that either combat service (to which a stressor 
alleged by the veteran is related) or the occurrence of 
specific non-combat stressors is established, the veteran 
should be afforded a VA psychiatric examination.  It should 
be ascertained during this examination whether the veteran 
currently has PTSD and if so, whether the established combat 
and/or non-combat stressors in this case are sufficient to 
support the PTSD diagnosis.  The RO should ensure that all 
pertinent post-service medical records of the veteran, both 
VA and private, have been associated with the claims file 
prior to this examination so that it will be a fully informed 
one.  Id.  In this regard, the Board observes that the 
veteran is not required to meet the current regulatory 
standard for a PTSD diagnosis in service connection claims.  
The current regulation provides that the PTSD diagnosis must 
satisfy 38 C.F.R. § 4.125(a), which in turns requires that 
the diagnosis conform to DSM-IV (Diagnostic and Statistical 
Manual of Mental Disorders).  38 C.F.R. § 3.304(f) (2000).  
Rather, the veteran may choose to avail himself of the former 
regulatory standard, which requires only that there be of 
record "a clear diagnosis" of PTSD.  38 C.F.R. § 3.304(f) 
(1996).

The veteran seeks a temporary total disability rating from 
July 1, 1996 to July 26, 1996 under the provisions of 
38 C.F.R. § 4.29 (2000).  A hospital summary from the VA 
Medical Center (VAMC) in Batavia, New York shows that the 
veteran received treatment there as an inpatient from July 1, 
1996 to July 26, 1996 for what was diagnosed upon discharge 
as PTSD, chronic, severe (the primary diagnosis) and alcohol 
dependence (the secondary diagnosis).  It was observed in the 
statement of diagnoses that the alcohol dependence was in 
partial remission and was "most likely secondary to 
posttraumatic stress disorder."

Under the provisions of 38 C.F.R. § 4.29, a temporary total 
disability rating will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for a 
service connected disability for a period in excess of 21 
days.  

A determination of the issue whether the veteran is entitled 
to a temporary total disability rating under 38 C.F.R. § 4.29 
because he was hospitalized for more than 21 days for a 
service-connected disability could depend on the outcome of 
the claim of entitlement to service connection for PTSD that 
is on this appeal.  This possibility renders any Board review 
of the temporary total disability claim at this time 
pointless and wasteful.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1990).  As the two claims are inextricably 
intertwined, further action by the Board as to the claim of 
entitlement to a temporary total disability rating under 
38 C.F.R. § 4.29 will be deferred.

The record indicates that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  Review of 
the claims file indicates that the medical record evidence 
used in the SSA award determination has not been associated 
with the veteran's VA record.  Since such records are 
pertinent to the veteran's claims on appeal, further 
development is required.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

Hence, this case is REMANDED for the following development:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between his current bilateral hearing 
loss and PTSD and his period of active 
military service.  The nonmedical 
evidence may include, but is not limited 
to, proof of time lost from work and 
evidence affirming changes in the 
veteran's mental abilities, and mental or 
emotional attitude.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should attempt to obtain 
additional service medical records, to 
include the veteran's service separation 
examination from all possible custodians 
thereof.  All attempts to secure these 
records must be documented in the claims 
file, and any records received that are 
not already of record, should be 
associated therein.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  If, after making reasonable 
efforts to obtain additional service 
medical records, to include the veteran's 
service separation examination, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO should contact the SSA and 
request a copy of all medical records 
reviewed in reaching the decision 
granting disability benefits to the 
veteran.  All attempts to secure these 
records must be documented in the claims 
file, and any records received that are 
not already of record, should be 
associated therein.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  If, after making reasonable 
efforts to obtain the SSA records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

4.  Thereafter, the veteran must be 
afforded VA audiology and ear, nose and 
throat examinations to determine the 
etiology of his current bilateral hearing 
loss.  All indicated tests and studies 
must be performed.  The claims file must 
be made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner must provide an opinion as to 
whether it is as least as likely as not 
that any bilateral hearing loss found is 
related to the veteran's military 
service, to include exposure to acoustic 
trauma.  A complete rationale for the 
opinion must be provided.  The 
examination report must be typed.

5.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, the unit he was 
assigned to at the time of the events, 
and detailed descriptions of events.  Any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail should also be 
provided.  The veteran should be 
requested to identify any other sources 
(military or non-military) that may 
provide information concerning the 
incidents.  

6.  The veteran is hereby advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted by military personnel.  He 
is advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service.  He is further advised that 
failure to respond may result in adverse 
action.

7.  Regardless of the veteran's 
response, the RO should prepare a 
summary of all claimed stressors 
reported by the veteran, to include 
those stressors claimed in previous 
written statements and to examining 
health care professionals, and contact 
all appropriate organizations in order 
to try and verify the claimed stressors.  
This summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, to 
verify the claimed stressors as reported 
by the veteran.  USASCRUR should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors.  If 
USASCRUR is unable to provide the 
specific information requested, they 
should be asked to direct the RO to any 
additional appropriate sources.  If, 
after making reasonable efforts to 
obtain the information requested, the RO 
must notify the veteran and (a) briefly 
explain the efforts that the RO made to 
obtain the information; and (b) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

8.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show whether the evidence is 
sufficient to establish the occurrence 
of a verified stressor.

9.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file and a copy of this remand must be 
made available to the examiner and the 
examination report must indicate that a 
review of the record was made.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner is instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors established by the record and 
found sufficient to produce 
post-traumatic stress disorder.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

10.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

11.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

12.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claim of 
entitlement to a total rating for 
compensation purposes based upon 
individual unemployability should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 4.16(b) (2000).  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


